 

SE CURED CONVERTIBLE PROMISSORY NOTE

 



Effective Date: May 29, 2015 U.S. $252,500.00



 

FOR VALUE RECEIVED, AVALANCHE INTERNATIONAL, CORP., a Nevada corporation

(“Borrower”), promises to pay to TYPENEX CO-INVESTMENT, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $252,500.00 and any
interest, fees, charges, and late fees on the date that is thirteen (13) months
after the Purchase Price Date (as defined below) (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance (including all Tranches (as defined below), both Conversion
Eligible Tranches (as defined below) and Subsequent Tranches (as defined below)
that have not yet become Conversion Eligible Tranches) at the rate of ten
percent (10%) per annum from the Purchase Price Date until the same is paid in
full. This Secured Convertible Promissory Note (this “Note”) is issued and made
effective as of May 29, 2015 (the “Effective Date”). This Note is issued
pursuant to that certain Securities Purchase Agreement dated May 29, 2015, as
the same may be amended from time to time, by and between Borrower and Lender
(the “Purchase Agreement”). All interest calculations hereunder shall be
computed on the basis of a 360-day year comprised of twelve (12) thirty (30) day
months, shall compound daily and shall be payable in accordance with the terms
of this Note. Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference.

 

This Note carries an OID of $22,500.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Origination Shares (as defined in the
Purchase Agreement) shall be $225,000.00 (the “Purchase Price”), computed as
follows: $252,500.00 original principal balance, less the OID, less the
Transaction Expense Amount. The Purchase Price shall be payable by delivery to
Borrower at Closing of the Investor Notes (as defined in the Purchase Agreement)
and a wire transfer of immediately available funds in the amount of the Initial
Cash Purchase Price (as defined in the Purchase Agreement).This Note shall be
comprised of four (4) tranches (each, a “Tranche”), consisting of (i) an initial
Tranche in an amount equal to $87,500.00 and any interest, costs, fees or
charges accrued thereon or added thereto under the terms of this Note and the
other Transaction Documents (as defined in the Purchase Agreement) (the “Initial
Tranche”), and (ii) three (3) additional Tranches, each in the amount of
$55,000.00, plus any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (each,
a “Subsequent Tranche”). The Initial Tranche shall correspond to the Initial
Cash Purchase Price, $7,500.00 of the OID and the Transaction Expense Amount,
and may be converted any time subsequent to the Purchase Price Date. The first
Subsequent Tranche shall correspond to Investor Note #1 and $5,000.00 of the
OID, the second Subsequent Tranche shall correspond to Investor Note #2 and
$5,000.00 of the OID, and the third Subsequent Tranche shall correspond to
Investor Note #3 and $5,000.00 of the OID. Lender’s right to convert any portion
of any of the Subsequent Tranches is conditioned upon Lender’s payment in full
of the Investor Note corresponding to such Subsequent Tranche (upon the
satisfaction of such condition, such Subsequent Tranche becomes a “Conversion
Eligible Tranche”). In the event Lender exercises its Lender Offset Right (as
defined below) with respect to a portion of an Investor Note and pays in full
the remaining outstanding balance of such Investor Note, the Subsequent Tranche
that corresponds to such Investor Note shall be deemed to be a Conversion
Eligible Tranche only for the portion of such Tranche that was paid for in cash
by Lender and the portion of such Investor Note that was offset pursuant to
Lender’s exercise of the Lender Offset Right shall not be included in the
applicable Conversion Eligible Tranche. For the avoidance of doubt, subject to
the other terms and conditions hereof, the Initial Tranche shall be deemed a
Conversion Eligible Tranche as of the Purchase Price Date for all purposes
hereunder and may be converted in whole or in part at any time subsequent to the
Purchase Price Date, and each Subsequent Tranche that becomes a Conversion
Eligible Tranche may be converted in whole or in part at any time subsequent to
the first date on which such Subsequent Tranche becomes a Conversion Eligible
Tranche. For all purposes hereunder,

1

 

 

 



Conversion Eligible Tranches shall be converted (or redeemed, as applicable) in
order of the lowest- numbered Conversion Eligible Tranche and Conversion
Eligible Tranches may be converted (or redeemed, as applicable) in one or more
separate Conversions (as defined below), as determined in Lender’s sole
discretion. At all times hereunder, the aggregate amount of any costs, fees or
charges incurred by or assessable against Borrower hereunder, including, without
limitation, any fees, charges or premiums incurred in connection with an Event
of Default (as defined below), shall be added to the lowest-numbered
then-current Conversion Eligible Tranche.

 

1.                  Payment; Prepayment. Provided there is an Outstanding
Balance, on each Installment Date (as defined below), Borrower shall pay to
Lender an amount equal to the Installment Amount (as defined below) due on such
Installment Date in accordance with Section 8. All payments owing hereunder
shall be in lawful money of the United States of America or Conversion Shares
(as defined below), as provided for herein, and delivered to Lender at the
address furnished to Borrower for that purpose. All payments shall be applied
first to (a) costs of collection, if any, then to (b) fees and charges, if any,
then to (c) accrued and unpaid interest, and thereafter, to (d) principal.
Notwithstanding the foregoing, so long as Borrower has not received a Lender
Conversion Notice (as defined below) or an Installment Notice (as defined below)
from Lender where the applicable Conversion Shares have not yet been delivered
and so long as no Event of Default has occurred since the Effective Date
(whether declared by Lender or undeclared), then Borrower shall have the right,
exercisable on not less than five

(5) Trading Days prior written notice to Lender to prepay the Outstanding
Balance of this Note, in full, in accordance with this Section 1. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to
Lender at its registered address and shall state: (i) that Borrower is
exercising its right to prepay this Note, and (ii) the date of prepayment, which
shall be not less than five

(5) Trading Days from the date of the Optional Prepayment Notice. On the date
fixed for prepayment (the “Optional Prepayment Date”), Borrower shall make
payment of the Optional Prepayment Amount (as defined below) to or upon the
order of Lender as may be specified by Lender in writing to Borrower. If
Borrower exercises its right to prepay this Note, Borrower shall make payment to
Lender of an amount in cash equal to 125% (the “Prepayment Premium”) multiplied
by the then Outstanding Balance of this Note (the “Optional Prepayment Amount”).
In the event Borrower delivers the Optional Prepayment Amount to Lender prior to
the Optional Prepayment Date or without delivering an Optional Prepayment Notice
to Lender as set forth herein without Lender’s prior written consent, the
Optional Prepayment Amount shall not be deemed to have been paid to Lender until
the Optional Prepayment Date. Moreover, in such event the Optional Prepayment
Liquidated Damages Amount will automatically be added to the Outstanding Balance
of this Note on the day Borrower delivers the Optional Prepayment Amount to
Lender. In the event Borrower delivers the Optional Prepayment Amount without an
Optional Prepayment Notice, then the Optional Prepayment Date will be deemed to
be the date that is five (5) Trading Days from the date that the Optional
Prepayment Amount was delivered to Lender. In addition, if Borrower delivers an
Optional Prepayment Notice and fails to pay the Optional Prepayment Amount due
to Lender within two (2) Trading Days following the Optional Prepayment Date,
Borrower shall forever forfeit its right to prepay this Note.

 

2.                  Security. This Note is secured by that certain Security
Agreement of even date herewith, as the same may be amended from time to time
(the “Security Agreement”), executed by Borrower in favor of Lender encumbering
the Investor Notes, as more specifically set forth in the Security Agreement,
all the terms and conditions of which are hereby incorporated into and made a
part of this Note.

 

3.Lender Optional Conversion.

 

3.1.            Lender Conversion Price. Subject to adjustment as set forth in
this Note, the conversion price for each Lender Conversion (as defined below)
shall be $1.30 (the “Lender Conversion Price”). However, in the event the Market
Capitalization falls below $3,000,000.00 at any time, then in such event (a) the
Lender Conversion Price for all Lender Conversions occurring after the first
date of such occurrence shall equal the lower of the Lender Conversion Price and
the Market Price as of any

 

2

 

 

 

applicable date of Conversion, and (b) the true-up provisions of Section 11
below shall apply to all Lender Conversions that occur after the first date the
Market Capitalization falls below $3,000,000.00, provided that all references to
the “Installment Notice” in Section 11 shall be replaced with references to a
“Lender Conversion Notice” for purposes of this Section 3.1, all references to
“Installment Conversion Shares” in Section 11 shall be replaced with references
to “Lender Conversion Shares” for purposes of this Section 3.1, and all
references to the “Installment Conversion Price” in Section 11 shall be replaced
with references to the “Lender Conversion Price” for purposes of this Section
3.1.

 

3.2.            Lender Conversions. Lender has the right at any time after the
Purchase Price Date until the Outstanding Balance has been paid in full,
including without limitation (a) until any Optional Prepayment Date (even if
Lender has received an Optional Prepayment Notice) or at any time thereafter
with respect to any amount that is not prepaid, and (b) during or after any
Fundamental Default Measuring Period, at its election, to convert (each instance
of conversion is referred to herein as a “Lender Conversion”) all or any part of
the Outstanding Balance into shares (“Lender Conversion Shares”) of fully paid
and non-assessable common stock, $0.001 par value per share (“Common Stock”), of
Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the “Conversion Amount”)
divided by the Lender Conversion Price. Conversion notices in the form attached
hereto as Exhibit A (each, a “Lender Conversion Notice”) may be effectively
delivered to Borrower by any method of Lender’s choice (including but not
limited to facsimile, email, mail, overnight courier, or personal delivery), and
all Lender Conversions shall be cashless and not require further payment from
Lender. Borrower shall deliver the Lender Conversion Shares from any Lender
Conversion to Lender in accordance with Section 9 below.

 

3.3.            Application to Installments. Notwithstanding anything to the
contrary herein, including without limitation Section 8 hereof, Lender may, in
its sole discretion, apply all or any portion of any Lender Conversion toward
any Installment Conversion (as defined below), even if such Installment
Conversion is pending, as determined in Lender’s sole discretion, by delivering
written notice of such election (which notice may be included as part of the
applicable Lender Conversion Notice) to Borrower at any date on or prior to the
applicable Installment Date. In such event, Borrower may not elect to allocate
such portion of the Installment Amount being paid pursuant to this Section 3.3
in the manner prescribed in Section 8.3; rather, Borrower must reduce the
applicable Installment Amount by the Conversion Amount described in this Section
3.3.

 

4.Defaults and Remedies.

 

4.1.            Defaults. The following are events of default under this Note
(each, an “Event of Default”): (a) Borrower shall fail to pay any principal,
interest, fees, charges, or any other amount when due and payable hereunder; or
(b) Borrower shall fail to deliver any Lender Conversion Shares in accordance
with the terms hereof; or (c) Borrower shall fail to deliver any Installment
Conversion Shares (as defined below) or True-Up Shares (as defined below) in
accordance with the terms hereof; or (d) a receiver, trustee or other similar
official shall be appointed over Borrower or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (e) Borrower shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or
(f) Borrower shall make a general assignment for the benefit of creditors; or
(g) Borrower shall file a petition for relief under any bankruptcy, insolvency
or similar law (domestic or foreign); or (h) an involuntary proceeding shall be
commenced or filed against Borrower; or (i) Borrower shall default or otherwise
fail to observe or perform any covenant, obligation, condition or agreement of
Borrower contained herein or in any other Transaction Document, other than those
specifically set forth in this Section 4.1 and Section 4 of the Purchase
Agreement; or (j) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished; or (k) the occurrence of a Fundamental

 

3

 

 



Transaction without Lender’s prior written consent; or (l) Borrower shall fail
to maintain the Share Reserve as required under the Purchase Agreement; or (m)
Borrower effectuates a reverse split of its Common Stock without twenty (20)
Trading Days prior written notice to Lender; or (n) any money judgment, writ or
similar process shall be entered or filed against Borrower or any subsidiary of
Borrower or any of its property or other assets for more than $100,000.00, and
shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; or (o) Borrower shall
fail to deliver to Lender original signature pages to all Transaction Documents
within five

(5) Trading Days of the Purchase Price Date; or (p) Borrower shall fail to be
DWAC Eligible; or (q) Borrower shall fail to observe or perform any covenant set
forth in Section 4 of the Purchase Agreement.

 

4.2.            Remedies. Upon the occurrence of any Event of Default, Borrower
shall within one (1) Trading Day deliver written notice thereof via facsimile,
email or reputable overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to Lender. At any time and from time to time after
the earlier of Lender’s receipt of an Event of Default Notice and Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding the foregoing, at any time following the occurrence of any Event
of Default, Lender may, at its option, elect to increase the Outstanding Balance
by applying the Default Effect (subject to the limitation set forth below) via
written notice to Borrower without accelerating the Outstanding Balance, in
which event the Outstanding Balance shall be increased as of the date of the
occurrence of the applicable Event of Default pursuant to the Default Effect,
but the Outstanding Balance shall not be immediately due and payable unless so
declared by Lender (for the avoidance of doubt, if Lender elects to apply the
Default Effect pursuant to this sentence, it shall reserve the right to declare
the Outstanding Balance immediately due and payable at any time and no such
election by Lender shall be deemed to be a waiver of its right to declare the
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (d), (e), (f), (g)
or (h) of Section 4.1, the Outstanding Balance as of the date of acceleration
shall become immediately and automatically due and payable in cash at the
Mandatory Default Amount, without any written notice required by Lender. At any
time following the occurrence of any Event of Default, upon written notice given
by Lender to Borrower, interest shall accrue on the Outstanding Balance
beginning on the date the applicable Event of Default occurred at an interest
rate equal to the lesser of 22% per annum or the maximum rate permitted under
applicable law (“Default Interest”); provided, however, that no Default Interest
shall accrue during the Fundamental Default Measuring Period. Additionally,
following the occurrence of any Event of Default, Borrower may, at its option,
pay any Lender Conversion in cash instead of Lender Conversion Shares by paying
to Lender on or before the applicable Delivery Date (as defined below) a cash
amount equal to the number of Lender Conversion Shares set forth in the
applicable Lender Conversion Notice multiplied by the highest intra-day trading
price of the Common Stock that occurs during the period beginning on the date
the applicable Event of Default occurred and ending on the date of the
applicable Lender Conversion Notice. In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

 

4.3.            Fundamental Default Remedies. Notwithstanding anything to the
contrary herein, in addition to all other remedies set forth herein, after
giving effect to the Lender Offset Right (as defined



4

 

 

below), which shall occur automatically upon the occurrence of any Fundamental
Default, the Fundamental Liquidated Damages Amount shall be added to the
Outstanding Balance upon Lender’s delivery to Borrower of a notice (which notice
Lender may deliver to Borrower at any time following the occurrence of a
Fundamental Default) setting forth its election to declare a Fundamental Default
and the Fundamental Liquidated Damages Amount that will be added to the
Outstanding Balance.

 

4.4.            Certain Additional Rights. Notwithstanding anything to the
contrary herein, in the event Borrower fails to make any payment or otherwise to
deliver any Conversion Shares as and when required under this Note, then (a) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price and the
Market Price as of any applicable date of Conversion, and (b) the true-up
provisions of Section 11 below shall apply to all Lender Conversions that occur
after the date of such failure to pay, provided that all references to the
“Installment Notice” in Section 11 shall be replaced with references to a
“Lender Conversion Notice” for purposes of this Section 4.4, all references to
“Installment Conversion Shares” in Section 11 shall be replaced with references
to “Lender Conversion Shares” for purposes of this Section 4.4, and all
references to the “Installment Conversion Price” in Section 11 shall be replaced
with references to the “Lender Conversion Price” for purposes of this Section
4.4. For the avoidance of doubt, Lender’s exercise of the rights granted to it
pursuant to this Section 4.4 shall not relieve Borrower of its obligation to
continue paying the Installment Amount on all future Installment Dates.

 

4.5.            Cross Default. A breach or default by Borrower of any covenant
or other term or condition contained in any Other Agreements shall, at the
option of Lender, be considered an Event of Default under this Note, in which
event Lender shall be entitled (but in no event required) to apply all rights
and remedies of Lender under the terms of this Note.

 

5.                  Unconditional Obligation; No Offset. Borrower acknowledges
that this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset (except as set forth in Section 20 below),
deduction or counterclaim of any kind. Borrower hereby waives any rights of
offset it now has or may have hereafter against Lender, its successors and
assigns, and agrees to make the payments or Conversions called for herein in
accordance with the terms of this Note.

 

6.                  Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 

7.Rights Upon Issuance of Securities.

 

7.1.            Subsequent Equity Sales. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell, issue or grant any Common Stock, option to
purchase Common Stock, right to reprice, preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities to
Lender or any third party which are convertible into or exercisable for shares
of Common Stock (collectively, the “Equity Securities”), including without
limitation any Deemed Issuance, at an effective price per share less than the
then effective Lender Conversion Price (such issuance is referred to herein as a
“Dilutive Issuance”), then, the Lender Conversion Price shall be automatically
reduced and only reduced to equal such lower effective price per share. If the
holder of any Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such Dilutive Issuance, be
entitled to receive shares of Common Stock at an effective price per share that
is less than the Lender Conversion Price, such issuance shall be deemed to have
occurred for less than the

 

5

 

 

Lender Conversion Price on the date of such Dilutive Issuance, and the then
effective Lender Conversion Price shall be reduced and only reduced to equal
such lower effective price per share. Such adjustments described above to the
Lender Conversion Price shall be permanent (subject to additional adjustments
under this section), and shall be made whenever such Equity Securities are
issued. Borrower shall notify Lender, in writing, no later than the Trading Day
following the issuance of any Equity Securities subject to this Section 7.1,
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price, or other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not
Borrower provides a Dilutive Issuance Notice pursuant to this Section 7.1, upon
the occurrence of any Dilutive Issuance, on the date of such Dilutive Issuance
the Lender Conversion Price shall be lowered to equal the applicable effective
price per share regardless of whether Borrower or Lender accurately refers to
such lower effective price per share in any Installment Notice or Lender
Conversion Notice.

 

7.2.            Adjustment of Lender Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision hereof, if Borrower
at any time on or after the Effective Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Lender Conversion
Price in effect immediately prior to such subdivision will be proportionately
reduced. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Lender Conversion Price in effect immediately
prior to such combination will be proportionately increased. Any adjustment
pursuant to this Section 7.2 shall become effective immediately after the
effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Lender
Conversion Price is calculated hereunder, then the calculation of such Lender
Conversion Price shall be adjusted appropriately to reflect such event.

 

7.3.            Other Events. In the event that Borrower (or any subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect Lender from dilution
or if any event occurs of the type contemplated by the provisions of this
Section 7 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then Borrower’s board of directors shall in
good faith determine and implement an appropriate adjustment in the Lender
Conversion Price so as to protect the rights of Lender, provided that no such
adjustment pursuant to this Section 7.3 will increase the Lender Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if Lender does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then Borrower’s board of directors
and Lender shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by Borrower.

 

8.Borrower Installments.

 

8.1.            Installment Conversion Price. Subject to the adjustments set
forth herein, the conversion price for each Installment Conversion (the
“Installment Conversion Price”) shall be the lesser of (a) the Lender Conversion
Price, and (b) the Market Price.

 

8.2.            Installment Conversions. Beginning on the date that is six (6)
months after the Purchase Price Date and on the same day of each month
thereafter until the Maturity Date (each, an “Installment Date”), if paying in
cash, Borrower shall pay to Lender the applicable Installment Amount due on such
date subject to the provisions of this Section 8, and if paying in Installment
Conversion Shares (as defined below), Borrower shall deliver such Installment
Conversion Shares on or before the Delivery Date. Payments of each Installment
Amount may be made (a) in cash, or (b) by converting such Installment Amount
into shares of Common Stock (“Installment Conversion Shares”, and together with

6

 

 



the Lender Conversion Shares, the “Conversion Shares”) in accordance with this
Section 8 (each an “Installment Conversion”) per the following formula: the
number of Installment Conversion Shares equals the portion of the applicable
Installment Amount being converted divided by the Installment Conversion Price,
or (c) by any combination of the foregoing, so long as the cash is delivered to
Lender on the applicable Installment Date and the Installment Conversion Shares
are delivered to Lender on or before the applicable Delivery Date.
Notwithstanding the foregoing, Borrower will not be entitled to elect an
Installment Conversion with respect to any portion of any applicable Installment
Amount and shall be required to pay the entire amount of such Installment Amount
in cash if on the applicable Installment Date there is an Equity Conditions
Failure, and such failure is not waived in writing by Lender. Moreover, in the
event Borrower desires to pay all or any portion of any Installment Amount in
cash, it must notify Lender in writing of such election and the portion of the
applicable Installment Amount it elects to pay in cash not more than twenty-five
(25) or less than fifteen (15) Trading Days prior to the applicable Installment
Date. If Borrower fails to so notify Lender, it shall not be permitted to elect
to pay any portion of such Installment Amount in cash unless otherwise agreed to
by Lender in writing or proposed by Lender in an Installment Notice delivered by
Lender to Borrower. Notwithstanding the foregoing or anything to the contrary
herein, Borrower shall only be obligated to deliver Installment Amounts with
respect to Tranches that have become Conversion Eligible Tranches and shall have
no obligation to pay to Lender any Installment Amount with respect to any
Tranche that has not become a Conversion Eligible Tranche. In furtherance
thereof, in the event Borrower has repaid all Conversion Eligible Tranches
pursuant to the terms of this Note, it shall have no further obligations to
deliver any Installment Amount to Lender unless and until any Subsequent Tranche
that was not previously a Conversion Eligible Tranche becomes a Conversion
Eligible Tranche pursuant to the terms of this Note. Notwithstanding that
failure to repay this Note in full by the Maturity Date is an Event of Default,
the Installment Dates shall continue after the Maturity Date pursuant to this
Section 8 until the Outstanding Balance is repaid in full, provided that Lender
shall, in Lender’s sole discretion, determine the Installment Amount for each
Installment Date after the Maturity Date.

 

8.3.            Allocation of Installment Amounts. Subject to Section 8.2
regarding an Equity Conditions Failure, for each Installment Date, Borrower may
elect to allocate the amount of the applicable Installment Amount between cash
and via an Installment Conversion, by email or fax delivery of a notice to
Lender substantially in the form attached hereto as Exhibit B (each, an
“Installment Notice”), provided, that to be effective, each applicable
Installment Notice must be received by Lender not more than twenty-five (25) or
less than fifteen (15) Trading Days prior to the applicable Installment Date. If
Lender has not received an Installment Notice within such time period, then
Lender may prepare the Installment Notice and deliver the same to Borrower by
fax or email. Following its receipt of such Installment Notice, Borrower may
either ratify Lender’s proposed allocation in the applicable Installment Notice
or elect to change the allocation by written notice to Lender by email or fax on
or before 12:00 p.m. New York time on the applicable Installment Date, so long
as the sum of the cash payments and the amount of Installment Conversions equal
the applicable Installment Amount, provided that Lender must approve any
increase to the portion of the Installment Amount payable in cash. If Borrower
fails to notify Lender of its election to change the allocation prior to the
deadline set forth in the previous sentence (and seek approval to increase the
amount payable in cash), it shall be deemed to have ratified and accepted the
allocation set forth in the applicable Installment Notice prepared by Lender. If
neither Borrower nor Lender prepare and deliver to the other party an
Installment Notice as outlined above, then Borrower shall be deemed to have
elected that the entire Installment Amount be converted via an Installment
Conversion. Borrower acknowledges and agrees that regardless of which party
prepares the applicable Installment Notice, the amounts and calculations set
forth thereon are subject to correction or adjustment because of error, mistake,
or any adjustment resulting from an Event of Default or other adjustment
permitted under the Transaction Documents (an “Adjustment”). Furthermore, no
error or mistake in the preparation of such notices, or failure to apply any
Adjustment that could have been applied prior to the preparation of an
Installment Notice may be deemed a waiver of Lender’s right to enforce the terms
of any Note, even if such error, mistake, or failure to include an Adjustment
arises from Lender’s own calculation. Borrower

7

 

 

shall deliver the Installment Conversion Shares from any Installment Conversion
to Lender in accordance with Section 9 below on or before each applicable
Delivery Date.

 

9.                  Method of Conversion Share Delivery. On or before the close
of business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the “Delivery Date”), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Lender Conversion Notice or Installment Notice. If
Borrower is not DWAC Eligible, it shall deliver to Lender or its broker (as
designated in the Lender Conversion Notice or Installment Notice, as
applicable), via reputable overnight courier, a certificate representing the
number of shares of Common Stock equal to the number of Conversion Shares to
which Lender shall be entitled, registered in the name of Lender or its
designee. For the avoidance of doubt, Borrower has not met its obligation to
deliver Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above.

 

10.              Conversion Delays. If Borrower fails to deliver Conversion
Shares or True-Up Shares in accordance with the timeframes stated in Sections 9
or 11, as applicable, Lender, at any time prior to selling all of those
Conversion Shares or True-Up Shares, as applicable, may rescind in whole or in
part that particular Conversion attributable to the unsold Conversion Shares or
True-Up Shares, with a corresponding increase to the Outstanding Balance (any
returned amount will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144 under the Securities Act of 1933,
as amended (“Rule 144”)). In addition, for each Lender Conversion, in the event
that Lender Conversion Shares are not delivered by the fourth Trading Day
(inclusive of the day of the Lender Conversion), a late fee equal to the greater
of (a) $500.00 and (b) 2% of the applicable Lender Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Lender Conversion shall not exceed 200% of the
applicable Lender Conversion Share Value) will be assessed for each day after
the third Trading Day (inclusive of the day of the Lender Conversion) until
Lender Conversion Share delivery is made; and such late fee will be added to the
Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
illustration purposes only, if Lender delivers a Lender Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Lender
Conversion Shares to Lender and on the Delivery Date such Lender Conversion
Shares have a Lender Conversion Share Value of $20,000.00 (assuming a Closing
Trade Price on the Delivery Date of $0.20 per share of Common Stock), then in
such event a Conversion Delay Late Fee in the amount of $500.00 per day (the
greater of $500.00 per day and $20,000.00 multiplied by 2%, which is

$400.00) would be added to the Outstanding Balance of the Note until such Lender
Conversion Shares are delivered to Lender. For purposes of this example, if the
Lender Conversion Shares are delivered to Lender twenty (20) days after the
applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Lender Conversion Shares are delivered to Lender one
hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Lender Conversion Share Value).

 

11.              True-Up. On the date that is twenty (20) Trading Days (a
“True-Up Date”) from each date that the Installment Conversion Shares delivered
by Borrower to Lender become Free Trading, there shall be a true-up where
Borrower shall deliver to Lender additional Installment Conversion Shares
(“True-Up Shares”) if the Installment Conversion Price as of the True-Up Date is
less than the Installment Conversion Price used in the applicable Installment
Notice. In such event, Borrower shall deliver to Lender within three (3) Trading
Days of the True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up
Shares equal to the difference between the number of Installment Conversion
Shares that would have been delivered to Lender on the True-Up Date based on the

8

 

 



Installment Conversion Price as of the True-Up Date and the number of
Installment Conversion Shares originally delivered to Lender pursuant to the
applicable Installment Notice. For the avoidance of doubt, if the Installment
Conversion Price as of the True-Up Date is higher than the Installment
Conversion Price set forth in the applicable Installment Notice, then Borrower
shall have no obligation to deliver True-Up Shares to Lender, nor shall Lender
have any obligation to return any excess Installment Conversion Shares to
Borrower under any circumstance. For the convenience of Borrower only, Lender
may, in its sole discretion, deliver to Borrower a notice (pursuant to a form of
notice substantially in the form attached hereto as Exhibit C) informing
Borrower of the number of True-Up Shares it is obligated to deliver to Lender as
of any given True-Up Date, provided that if Lender does not deliver any such
notice, Borrower shall not be relieved of its obligation to deliver True-Up
Shares pursuant to this Section 11. Notwithstanding the foregoing, if Borrower
fails to deliver any required True-Up Shares on or before any applicable True-Up
Share Delivery Date, then in such event the Outstanding Balance of this Note
will automatically increase by a sum equal to the number of True-Up Shares
deliverable as of the applicable True-Up Date multiplied by the Market Price for
the Common Stock as of the applicable True-Up Date (under Lender’s and
Borrower’s expectations that any such increase will tack back to the Purchase
Price Date for purposes of determining the holding period under Rule 144).

 

12.              Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

13.              Payment of Collection Costs. If this Note is placed in the
hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Lender otherwise takes action to collect
amounts due under this Note or to enforce the provisions of this Note, then
Borrower shall pay the costs incurred by Lender for such collection, enforcement
or action including, without limitation, attorneys’ fees and disbursements.
Borrower also agrees to pay for any costs, fees or charges of its transfer agent
that are charged to Lender pursuant to any Conversion or issuance of shares
pursuant to this Note.

 

14.              Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.

9

 

 

15.              Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

16.Resolution of Disputes.

 

16.1.        Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

 

16.2.        Calculation Disputes. Notwithstanding the Arbitration Provisions,
in the case of a dispute as to any Calculation (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.

 

17.              Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to the payment of the final Installment Amount, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.

 

18.              Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.

 

19.              Assignments. Borrower may not assign this Note without the
prior written consent of Lender. This Note and any shares of Common Stock issued
upon conversion of this Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower.

 

20.              Offset Rights. Notwithstanding anything to the contrary herein
or in any of the other Transaction Documents, (a) the parties hereto acknowledge
and agree that Lender maintains a right of offset pursuant to the terms of the
Investor Notes that, under certain circumstances, permits Lender to deduct
amounts owed by Borrower under this Note from amounts otherwise owed by Lender
under the Investor Notes (the “Lender Offset Right”), and (b) at any time
Borrower shall be entitled to deduct and offset any amount owing by the initial
Lender under the Investor Notes from any amount owed by Borrower under this Note
(the “Borrower Offset Right”). In order to exercise the Borrower Offset Right,
Borrower must deliver to Lender (a) a completed and signed Borrower Offset Right
Notice in the form attached hereto as Exhibit D, (b) the original Investor Note
being offset marked “cancelled” or, in the event the applicable Investor Note
has been lost, stolen or destroyed, a lost note affidavit in a form reasonably
acceptable to Lender, and (c) a check payable to Lender in the amount of
$250.00. In the event that Borrower’s exercise of the Borrower Offset Right
results in the full satisfaction of Borrower’s obligations under this Note,
Lender shall return the original Note to Borrower marked “cancelled” or, in the
event this Note has been lost, stolen or destroyed, a lost note affidavit in a
form reasonably acceptable to Borrower. For the avoidance of doubt, Borrower
shall not incur any Prepayment Premium set forth in Section 1 hereof with
respect to any portions of this Note that are satisfied by way of a Borrower
Offset Right.

 

21.              Time is of the Essence. Time is expressly made of the essence
with respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.

10

 

 

22.              Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.”

 

23.              Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).

 

24.              Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

[Remainder of page intentionally left blank; signature page follows]

11

 

 

 

Date.

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective

 

BORROWER:

AVALANCHE INTERNATIONAL, CORP.

 

 

By: /s/ Phil Mansour

Name: Phil Mansour

Title: Ceo

 

ACKNOWLEDGED, ACCEPTED AND AGREED:



LENDER:

TYPENEX CO-INVESTMENT, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

/s/ John M. Fife

John M. Fife, President

 



12

 

 



ATTACHMENT 1 DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Adjusted Outstanding Balance” means the Outstanding Balance of this Note as
of the date the applicable Fundamental Default occurred less any Conversion
Delay Late Fees included in such Outstanding Balance.

A2. “Approved Stock Plan” means any stock option plan which has been approved by
the board of directors of Borrower and is in effect as of the Purchase Price
Date, pursuant to which Borrower’s securities may be issued to any employee,
officer or director for services provided to Borrower.

A3. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).

A4. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 16.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

A5. “Conversion” means a Lender Conversion under Section 3 or an Installment
Conversion under Section 8.

A6. “Conversion Eligible Outstanding Balance” means the Outstanding Balance of
this Note less the sum of each Subsequent Tranche that has not yet become a
Conversion Eligible Tranche (i.e., Lender has not yet paid the outstanding
balance of the Investor Note that corresponds to such Subsequent Tranche).

A7. “Conversion Factor” means 50%, subject to the following adjustments. If at
any time the lowest Closing Bid Price in the twenty (20) Trading Days
immediately preceding any date of measurement is below $0.50, then in such event
the then-current Conversion Factor shall be reduced by 5% for all future
Conversions (subject to other reductions set forth in this section).
Additionally, if at any time after the Effective Date, Borrower is not DWAC
Eligible, then the then-current Conversion Factor will automatically be reduced
by 5% for all future Conversions. If at any time after the Effective Date, the
Conversion Shares are not DTC Eligible, then the then- current Conversion Factor
will automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 50% to 45% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 45% to 40% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(c),
then for purposes of this example the

13

 

 



Conversion Factor would be reduced by 5% for the first such occurrence, and so
on for each of the second and third occurrences of such Major Default.

A8. “Deemed Issuance” means an issuance of Common Stock that shall be deemed to
have occurred on the latest possible permitted date pursuant to the terms hereof
in the event Borrower fails to deliver Conversion Shares as and when required
pursuant to Section 9 of the Note. For the avoidance of doubt, if Borrower has
elected or is deemed under Section 8.3 to have elected to pay an Installment
Amount in Installment Conversion Shares and fails to deliver such Installment
Conversion Shares, such failure shall be considered a Deemed Issuance hereunder
even if an Equity Conditions Failure exists at that time or other relevant date
of determination.

A9. “Default Effect” means multiplying the Conversion Eligible Outstanding
Balance as of the date the applicable Event of Default occurred by (a) 15% for
each occurrence of any Major Default, or (b) 5% for each occurrence of any Minor
Default, and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred; provided that the Default Effect may only
be applied three (3) times hereunder with respect to Major Defaults and three
(3) times hereunder with respect to Minor Defaults; and provided further that
the Default Effect shall not apply to any Event of Default pursuant to Section
4.1(b) hereof.

A10. “DTC” means the Depository Trust Company.

A11. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

A12. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program. A13. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A14. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (b)     Borrower has been
approved (without revocation) by the DTC’s underwriting department, (c)
Borrower’s transfer agent is approved as an agent in the DTC/FAST Program, (d)
the Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower
has previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

A15. “Equity Conditions Failure” means that any of the following conditions has
not been satisfied during any applicable Equity Conditions Measuring Period (as
defined below): (a) with respect to the applicable date of determination all of
the Conversion Shares would be freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (b) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, OTCQB,
or OTC Pink Current Information (each, an “Eligible Market”) and shall not have
been suspended from trading on any such Eligible Market (other than suspensions
of not more than two (2) Trading Days and occurring prior to the applicable date
of determination due to business announcements by Borrower); (c)    on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 9 hereof and all other shares of capital stock required
to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (d) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 12 hereof (Lender acknowledges that Borrower shall be entitled to assume
that this condition has been met for all purposes hereunder absent written
notice from Lender); (e) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (f) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (g) Borrower shall have no knowledge
of any fact that would reasonably be expected to cause any of the Conversion
Shares to not be freely tradable without the need for registration under any
applicable state securities laws (in each case, disregarding any limitation on
conversion of this Note); (h) on each day during the Equity Conditions Measuring
Period, Borrower otherwise shall have been in material compliance with each, and
shall not have breached any, term, provision, covenant, representation or
warranty of any Transaction Document;

14

 

 



(i) without limiting clause (j) above, on each day during the Equity Conditions
Measuring Period, there shall not have occurred an Event of Default or an event
that with the passage of time or giving of notice would constitute an Event of
Default; (k) on each Installment Date, the average and median daily dollar
volume of the Common Stock on its principal market for the previous twenty (20)
Trading Days shall be greater than $10,000.00; (l) the ten (10) day average VWAP
of the Common Stock is greater than $0.10, and (m) the Common Stock shall be
DWAC Eligible as of each applicable Installment Date or other date of
determination.

A16. “Excluded Securities” means any shares of Common Stock, options, or
convertible securities issued or issuable in connection with any Approved Stock
Plan; provided that the option term, exercise price or similar provisions of any
issuances pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Purchase Price Date.

A17. “Free Trading” means that (a) the shares or certificate(s) representing the
applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.

A18. “Fundamental Default” means that Borrower either fails to pay the entire
Outstanding Balance to Lender on or before the Maturity Date or fails to pay the
Mandatory Default Amount within three (3) Trading Days of the date Lender
delivers any notice of acceleration to Borrower pursuant to Section 4.2 of this
Note.

A19. “Fundamental Default Conversion Value” means the Adjusted Outstanding
Balance multiplied by the highest Fundamental Default Ratio that occurs during
the Fundamental Default Measuring Period.

A20. “Fundamental Default Measuring Period” means a number of months equal to
the Outstanding Balance as of the date the Fundamental Default occurred divided
by the Installment Amount, with such number being rounded up to the next whole
month; provided, however, that if Borrower repays the entire Outstanding Balance
prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to

$125,000.00 as of the date a Fundamental Default occurred and if the Installment
Amount were $28,500.00, then the Fundamental Default Measuring Period would
equal five (5) months calculated as follows: $125,000.00/$28,500.00 equals
4.386, rounded up to five (5).

A21. “Fundamental Default Ratio” means a ratio that will be calculated on each
Trading Day during the Fundamental Default Measuring Period by dividing the
Closing Trade Price for the Common Stock on a given Trading Day by the Lender
Conversion Price (as adjusted pursuant to the terms hereof) in effect for such
Trading Day.

A22. “Fundamental Liquidated Damages Amount” means the greater of (a) (i) the
quotient of the Outstanding Balance on the date the Fundamental Default occurred
divided by the then-current Conversion Factor, minus (ii) the Outstanding
Balance on the date the Fundamental Default occurred, or (b) the Fundamental
Default Conversion Value.

A23. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or

(iii)    Borrower or any of its subsidiaries shall, directly or indirectly, in
one or more related transactions, allow any other person or entity to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the person or persons making or party
to, or associated or affiliated with the persons or entities making or party to,
such purchase, tender or exchange offer), or (iv) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other person or entity whereby such other person
or entity acquires more than 50% of the outstanding shares of voting stock of
Borrower (not including any shares of voting stock of Borrower held by the other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock or share purchase
agreement or other business combination), or (v) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
reorganize, recapitalize or reclassify the Common Stock, other than an increase
in the number of authorized shares of Borrower’s Common Stock, or (b) any
“person” or “group” (as

15

 

 



these terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act
and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding voting stock of Borrower.

A24. “Installment Amount” means $31,562.50 ($252,500.00 ÷ 8), plus the sum of
any accrued and unpaid interest on all Conversion Eligible Tranches as of the
applicable Installment Date, and accrued and unpaid late charges, if any, under
this Note as of the applicable Installment Date, and any other amounts accruing
or owing to Lender under this Note as of such Installment Date; provided,
however, that, if the remaining amount owing under all then-existing Conversion
Eligible Tranches or otherwise with respect to this Note as of the applicable
Installment Date is less than the Installment Amount set forth above, then the
Installment Amount for such Installment Date (and only such Installment Amount)
shall be reduced (and only reduced) by the amount necessary to cause such
Installment Amount to equal such outstanding amount.

A25. “Lender Conversion Share Value” means the product of the number of Lender
Conversion Shares deliverable pursuant to any Lender Conversion multiplied by
the Closing Trade Price of the Common Stock on the Delivery Date for such Lender
Conversion.

A26. “Major Default” means any Event of Default occurring under Sections 4.1(a)
(payments), 4.1(c) (delivery of Installment Conversion Shares or True-Up
Shares), 4.1(l) (Share Reserve), or 4.1(q) (breach of certain covenants) of this
Note.

A27. “Mandatory Default Amount” means the greater of (a) the Outstanding Balance
(including all Tranches, both Conversion Eligible Tranches and Subsequent
Tranches that have not yet become Conversion Eligible Tranches) divided by the
Installment Conversion Price on the date the Mandatory Default Amount is
demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (b) the Outstanding Balance following the application of the
Default Effect.

A28. “Market Capitalization” means the product equal to (a) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Borrower’s most recently filed Form 10-Q or Form 10-K.

A29. “Market Price” means the Conversion Factor multiplied by the lowest Closing
Bid Price in the twenty (20) Trading Days immediately preceding the applicable
Conversion

 A30. “Minor Default” means any Event of Default that is not a Major Default or
a Fundamental Default.

A31. “OID” means an original issue discount.

A32. “Optional Prepayment Liquidated Damages Amount” means an amount equal to
the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Lender Conversion Price as of the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price
of the Common Stock on the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, and (b) the applicable Optional Prepayment Amount
paid by Borrower to Lender. For illustration purposes only, if the applicable
Optional Prepayment Amount were $50,000.00, the Lender Conversion Price as of
the date the Optional Prepayment Amount was paid to Lender was equal to $0.75
per share of Common Stock, and the Closing Trade Price of a share of Common
Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.

A33. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

A34. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

16

 

 



A35. “Trading Day” means any day on which the Common Stock is traded or tradable
for any period on the Common Stock’s principal market, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.

A36. “VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

17

 

 



 

EXHIBIT A

 

Typenex Co-Investment, LLC 303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Avalanche International, Corp. Date: Attn: Philip E. Mansour, CEO

5940 South Rainbow Blvd. Las Vegas, Nevada 89118

 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Avalanche International,
Corp., a Nevada corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on May 29, 2015
(the “Note”), that Lender elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Lender Conversion Price set forth below. In the event of a conflict
between this Lender Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

 



A.        Installment Date: __________, 201_ B.        Installment Amount:
__________ C.        Portion of Installment Amount to be Paid in Cash:  
__________ D.        Portion of Installment Amount to be Converted into Common
Stock: (B minus C) E.         Installment Conversion Price: (lower of (i) Lender
Conversion Price in effect and (ii) Market Price as of Installment Date)
F.         Installment Conversion Shares: (D divided by E) G.        Remaining
Outstanding Balance of Note: * H.        Remaining Balance of Investor Notes: *
I.           Outstanding Balance of Note Net of Balance of Investor Notes: (G
minus H)*

  

*  Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

 

The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):

 

Conversion Amount Tranche No.

 

Additionally, $______of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): _________.

 



Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:

 

Broker:  _________________ Address: _________________ DTC#:  _________________
_________________ Account #: _________________ _________________ Account Name:
_________________

18

 

 



To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

 



Sincerely,

Lender:

TYPENEX CO-INVESTMENT, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

 

/s/ John M. Fife

John M. Fife, President



19

 

 



EXHIBIT B

 

Avalanche International, Corp. 5940 South Rainbow Blvd. Las Vegas, Nevada 89118

 

 

 

Typenex Co-Investment, LLC

Date: ______________

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

INSTALLMENT NOTICE

 

The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on May
29, 2015 (the “Note”), of certain Borrower elections and

certifications related to payment of the Installment Amount of $__________ due
on ___________, 201_ (the “Installment Date”). In the event of a conflict
between this Installment Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Installment Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.

 

INSTALLMENT CONVERSION AND CERTIFICATIONS AS OF THE INSTALLMENT DATE

 

A. INSTALLMENT CONVERSION

 



A.        Installment Date: __________, 201_ B.        Installment Amount:
__________ C.        Portion of Installment Amount to be Paid in Cash:  
__________ D.        Portion of Installment Amount to be Converted into Common
Stock: __________ (B minus C) E.         Installment Conversion Price:
__________ (lower of (i) Lender Conversion Price in effect and (ii) Market Price
as of Installment Date) F.         Installment Conversion Shares: __________(D
divided by E) G.        Remaining Outstanding Balance of Note: __________*
H.        Remaining Balance of Investor Notes: __________* I.          
Outstanding Balance of Note Net of Balance of Investor Notes: __________(G minus
H)*

  

*  Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.

 

B. EQUITY CONDITIONS CERTIFICATION

 

1.      Market Capitalization:

 

(Check One)

2.Borrower hereby certifies that no Equity Conditions Failure exists as of the
Installment Date.

3.Borrower hereby gives notice that an Equity Conditions Failure has occurred
and requests a waiver from Lender with respect thereto. The Equity Conditions
Failure is as follows:

20

 

 

 Sincerely, Borrower:

AVALANCHE INTERNATIONAL, CORP.

 

 

By: ____________

Name: ____________

Title: ____________

21

 

 



EXHIBIT C

 

Typenex Co-Investment, LLC 303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Avalanche International, Corp. Date: Attn: Philip E. Mansour, CEO

5940 South Rainbow Blvd. Las Vegas, Nevada 89118

TRUE-UP NOTICE

 

The above-captioned Lender hereby gives notice to Avalanche International,
Corp., a Nevada corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on May 29, 2015
(the “Note”), of True-Up Conversion Shares related to _, 201_ (the “Installment
Date”). In the event of a conflict between this True-Up Notice and the Note, the
Note shall govern, or, in the alternative, at the election of Lender in its sole
discretion, Lender may provide a new form of True-Up Notice to conform to the
Note. Capitalized terms used in this notice without definition shall have the
meanings given to them in the Note.

 

TRUE-UP CONVERSION SHARES AND CERTIFICATIONS AS OF THE TRUE-UP DATE

 



1. TRUE-UP CONVERSION SHARES 

 

A.     Installment Date: __________, 201_ B.      True-Up Date: __________, 201_
C.      Portion of Installment Amount Converted into Common Stock: __________
D.     True-Up Conversion Price: __________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date) E.      True-Up
Conversion Shares: __________ (C divided by D) F.       Installment Conversion
Shares Delivered:   __________ G.     True-Up Conversion Shares to be Delivered:
(only applicable if E minus F is greater than zero)



 

2. EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)



A.     Market Capitalization:



(Check One)

B.Borrower herby certifies that no Equity Conditions Failure exists as of the
applicable True-Up Date.

 

C.Borrower hereby gives notice that an Equity Conditions Failure has occurred
and requests a waiver from Lender with respect thereto. The Equity Conditions
Failure is as follows:

22

 

 

Sincerely, Lender:

TYPENEX CO-INVESTMENT, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

 

By: John M. Fife, President 



 

 

ACKNOWLEDGED AND CERTIFIED BY:

Borrower:

AVALANCHE INTERNATIONAL, CORP.

 

 

By: ____________

Name: ____________

Title: ____________

23

 

 



EXHIBIT D

 

Avalanche International, Corp. 5940 South Rainbow Blvd. Las Vegas, Nevada 89118

 

 

Typenex Co-Investment, LLC Date:

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

NOTICE OF EXERCISE

OF BORROWER OFFSET RIGHT

 

The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on May
29, 2015 (the “Note”), of Borrower’s election to exercise the Borrower Offset
Right as set forth below. In the event of a conflict between this Notice of
Exercise of Borrower Offset Right and the Note, the Note shall govern.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

 

A. Effective Date of Offset: ________, 201_

B. Amount of Offset: ________

C. Investor Note(s) Being Offset: ________



24

 

 



 

C.        Investor Note(s) Being Offset:

 

*  Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.

 

Sincerely, Borrower:

AVALANCHE INTERNATIONAL, CORP.

 

 

By: _________________

 

Name: _________________

 

Title: _________________



